Citation Nr: 0837679	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-22 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for bilateral hearing loss



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty for around 15 months 
from March 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
and equitable disposition of the issues on appeal has been 
requested or obtained.  

2.  Hearing loss was not demonstrated by any objective 
medical or other evidence at any time during or for over six 
decades after active military service, and the only competent 
clinical opinion on file is against a finding that hearing 
loss, first objectively shown over 60 years after service in 
2006, is attributable to any incident, injury, disease or 
exposure during military service. .  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 110, 1110, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.

The veteran was provided formal VCAA notice in February 2007, 
prior to the issuance of the May 2007 rating decision now on 
appeal.  This notice informed him of the evidence necessary 
to substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  

The service medical records were already on file and the 
veteran submitted the report of private audiometric 
evaluation from 2006.  The veteran was provided a VA 
audiometric examination with record review and a request for 
production of opinions consistent with VCAA at 38 U.S.C.A. 
§ 5103A(d)  All known available evidence has been collected, 
and VCAA duties to notify and assist are satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted as 
including sensorineural hearing loss), which are shown to 
have become manifest to a compensable degree within one year 
after service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Impaired hearing will not be considered to be a disability 
for VA purposes until and unless any of the auditory 
thresholds at the relevant frequencies for speech at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second) is 
40 decibels or greater, or when the auditory thresholds for 
at least three of these relevant frequencies are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Additionally, the US Court of Appeals for Veterans 
Claims (Court) has held that the threshold for normal hearing 
is from 0 to 20 decibels, and that threshold levels above 20 
decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Analysis:  The veteran filed his initial claim for service 
connection for hearing loss in December 2006, at age 82, some 
61 years after he was separated from military service.  He 
has argued that he believes his present hearing loss is 
attributable to exposure to loud noise during service.  His 
claim form notes that he had never sought or required 
treatment or evaluation for hearing loss at any time during 
or for decades after service.  

The service medical records reveal normal hearing by 
whispered and/or spoken voice at both enlistment and 
separation.  There were no complaints or findings of hearing 
loss, tinnitus, ear problems or infections during service.  
The veteran's original claim filed in 1946 did not mention 
hearing loss, and VA examination in 1947 included no 
complaint of hearing loss, and noted that the ears and 
hearing were normal (again by voice testing).  

The first objective evidence of hearing loss for VA purposes 
is reflected in a private audiometric examination performed 
in June 2006, when the veteran was age 81, and there was no 
opinion about etiological origin.  The veteran was provided a 
VA audiometric examination in June 2007.  Both of these 
examinations show (for the first time) that he met the 
criteria for recognition of hearing loss as disability under 
38 C.F.R. § 3.385.  

No opinion was included in the initial VA examination and the 
claims folder and examination were referred back to the VA 
audiologist for review and production of an opinion.  Later 
in June 2007, the VA audiologist wrote that current hearing 
loss "is not due to military noise exposure."  She based 
this opinion on the absence of complaints, finding, treatment 
or diagnosis of hearing loss during and for over 60 years 
after service.  

A clear preponderance of the evidence on file is against the 
veteran's claim.  The objective evidence on file shows no 
hearing loss during or for over 60 years after the veteran 
was separated from service.  While hearing testing during and 
immediately after service was by unscientific whispered 
and/or spoken voice, this was the standard at the time, and 
it is nonetheless evidence of normal hearing.  Such a lengthy 
period without any medical treatment or evaluation is 
evidence against a finding of continuity of symptomatology, 
and weighs heavily against the claim.  See Maxson v. West, 12 
Vet. App. 453, aff'd 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, the only competent clinical opinion on file is 
against the claim.  Conversely, the veteran is not shown to 
have the requisite medical expertise to provide a competent 
clinical opinion that hearing loss first objectively 
confirmed in 2006 is attributable to incidents over 60 years 
earlier.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

ORDER

Entitlement to service connection for hearing loss is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


